Latimer, Judge
(dissenting):
I dissent.
In a number of previous cases I have expressed my belief that, within certain limits, courts-martial could fie informed of policy declarations promulgated by the Secretaries of the Services and field commanders. A repetition of my reasons for so concluding is unnecessary in this instance. However, the case at bar involves a different principle, and I believe it worthwhile to record the basis for my dissent. Here we are dealing with the authority of the President to promulgate regulations governing the imposition of punitive discharges and the right of the court-martial to be informed of his policy. The principle that the President has the power to legislate in the sentence field has been long established and it was reaffirmed in the Uniform Code of Military Justice. His declarations furnish valuable aids in equalizing sentences and I find no justifiable reason to hide them from the court-martial. On the contrary, I believe that for us to be consonant with the Code and with the purposes of Congress in redrafting the Articles of War, we must leave his general policy declarations available to those who fix sentences.
A reference to the punitive Articles of the Code will establish that the punishment for only one offense, namely spying, is fixed by Congress. For the crime of premeditated or felony murder, the law gives the court-martial the- choice of imposing either a death sentence or life imprisonment. Those are the only areas in which Congress has sought to obtain any degree of uniformity by legislation. There are nine other offenses which, under certain circumstances, carry the maximum penalty of death, but they can be considered in the same category with other crimes for the respective Articles proscribing the crimes, with the two above-mentioned exceptions, permit the sentence to be fixed as a court-martial may direct. However, the court is not unfettered in the exercise of its discretion as Congress has cast the President in an all-important role. Article 56 of the Code, 10 USC § 856, provides:
“The punishment which a court-martial may direct for an offense may not exceed such limits as the President may prescribe for that offense.”
That grant of power gives to the President almost unlimited authority in prescribing the limits of the punishment. He has been given the power to operate in the sentence field and his occupancy should not be hedged in by unreasonable limitations imposed by us. In a strict sense of the word, he cannot set the minimum limit, but he can bring about that result because he may prescribe that no sentence will be imposed. He, therefore, operates from the top of the scale to the bottom and he should have the authority to fill in the interstices. That may be done by fixed lim-*411Rations or by general guides. The former are presented generally in the Table of Maximum Punishments, while the latter are found in other portions of the Manual for Courts-Martial. When considering the policy field, I doubt that anyone would question the President’s authority to state that the imposition of the maximum punishment should be reserved for those cases involving aggravated circumstances. That is a statement which might be interpreted as favorable to a person not committing an aggravated offense, but I do not believe this Court should differentiate between declarations which are favorable or unfavorable to an accused and hold that only those favorable to him may be called to the attention of the court. Certainly, if uniformity is to be hoped for, factors for and against the accused should be weighed.
In the case at bar, we are dealing with the crime of larceny, and for that offense the Code merely provides that punishment shall be as the court-martial may direct. Therefore, the President is unfettered in his determination of what specific penalties may be included in the punishment. He may permit the imposition of a dishonorable or a bad-conduct discharge as punishment for a certain degree of the crime, or he might prohibit their inclusion in any sentence. He has the discretion to authorize confinement for life, regardless of the amount of the property stolen, or he could — as he did — graduate the severity of the sentence according to the value of the property taken. In the present Table of Maximum Punishments, if the property stolen is over $50 in value, he has authorized a court-martial to impose a sentence which may include a dishonorable discharge, five years’ confinement, and total forfeit tures. But, in addition, he must have concluded that all larcenies were serious offenses for he prescribed that a dishonorable discharge is appropriate, regardless of the value of the property taken. The court-martial is given that much information, but the President goes on further and states in the Manual that, when deliberating on the appropriateness of a punitive discharge, the court should consider that the retention in the armed forces of thieves reflects upon the good name of the military service and its self-respecting personnel. Having the authority to fix a punitive discharge as part of the punishment for all offenses, surely he can offer the court guidelines to help them reach a proper sentence for a particular crime. In the military community, there are certain punishments which must be imposed for their deterrent effect. The President, in fixing the limits of sentences, considers that as a factor and in those crimes which he believes have a more serious impact on morale or discipline, he suggests to the court that consideration be given to separating the accused from the service. Of course, he cannot direct the court to include a punitive discharge in a given sentence, but he can offer factors which should be considered in determining its appropriateness. Therefore, I would hold that he can set out guidelines as aids to those who must labor in the sentence field and that they necessarily must come to the attention of the court-martial.
The effort of my associates to escape whatever logic or force there may be in my arguments by asserting that:
“Our insistence that no policy directives of a superior be brought to the attention of court members during trial has nothing whatever to do with the President’s power to formulate matters which a convening authority may consider in determining whether or not a charge should be referred to trial. As a matter of fact, the subject matter of paragraph 33h, supra, is applicable to the officer exercising summary court-martial jurisdiction over an accused and has no place at all in the trial.”
is abortive. Either they have overlooked or misconstrued paragraph 76 of the Manual which deals with the basis for determining an appropriate sentence. I am sure its provisions have a place in the trial, and I quote a statement found therein which seems at variance .with the rationale of my brothers. “To the extent that punishment is discretionary, the sentence should provide a legal, appropriate, and adequate punishment. In this connec*412tion see 33h.” The reference in paragraph 76 to 337i was deliberate and for a specific purpose, and so, too, was the reference in paragraph 33A. to paragraph 76. The purpose ought to be obvious for if a policy declaration on sentence has any place in the scheme of military law, it must be known and considered by the officer who selects the court to hear the case and by the court-martial members who impose the sentence. That appears to me to be the reason why the framers of the Manual made cross reference in these paragraphs.
One further matter should be mentioned. If prescribing maximum sentences and promulgating general rules governing the imposition of ingredients of punishment may be classed as command control, it is not the kind of influence Congress intended to proscribe. If that deliberative body can ever be charged with having ratified an executive interpretation of a law, this is one instance where the charge may be leveled, for it has consistently approved the President’s power to promulgate rules governing sentences. It should be remembered that Manuals for Courts-Martial which have included Tables of Maximum Punishments, rules governing the imposition of sentences, principles permitting the substitution of equivalent punishments, and a myriad of general policy considerations governing the adequacy of sentence, have been published at frequent intervals since 1890. The right of the President to legislate in the sentence field was granted by Congress in that year, and its continuation must have been well known to every legislator who has participated in the various Congressional changes since that time. Significantly enough, even though the Congress went a long way in removing military courts from the influence of miltary commanders when it enacted the Uniform Code of Military Justice, it did not restrict the President in the sentence field, and that indicates to me a Congressional intent as late as 1950 to leave that area of military law under his direction.
The purpose of centralizing authority in the Chief Executive is discussed by Colonel Winthrop in his Military Law and Precedents, 2d ed, 1920 Reprint. The author, on page 395, has this to say about the reasons for enactment of the law:
“The wide discretion here conferred extends not only to all punishments authorized by military law and usage but also to the imposing of different punishments in the same sentence. For a long period also no maximum limit was prescribed, and —except in Art. 58, where it is declared that the punishment shall not be less than that provided for the like offence by the law of the State, etc. ■ — no minimum. At length, by an Act of Congress of September 27, 1890, enacted for the purpose of inducing something like uniformity in the penalties adjudged by courts-martial in similar cases, it was provided that whenever by the Articles of war the sentence is left to the discretion of the court, ‘the •punishment shall not, in time of peace, he in excess of a limit which the President may prescribe.’ Accordingly, a code of maximum punishments was prescribed by the President under this Act, for cases of enlisted men, which was published in G. 0. 21 of February 27, 1891, since amended by G. O. 16 of 1895. This code must be carefully considered by courts-martial in imposing sentence in such cases. The statute of 1890 and the Order prescribing the limits of punishments are set forth in the Appendix.”
No one would dispute the fact that Congress has been concerned about the inequities — both intra- and inter-service — in punishment, and one of the best methods of obtaining uniformity is for the President to publish general policy considerations as guides for them to use. Obviously, those considerations are of no value unless the court-martial is informed of their content. Certainly when every law which has been enacted since 1890 and every Manual published since that time has not disapproved of the long-established precedent, I find no good reason for us to interfere with it under the mistaken belief that the President is an interloper in the sentencing of an accused. Quite to the contrary, his directions are present in every de*413liberation for, by his limitations, he controls effectively the sentence which may be imposed. Certainly Congress could provide in the Code that designated policy matters should be considered by the court in assessing sentence. In lieu of that, it delegated to the President the right to legislate in that area; he has done so, and his declarations should be usable unless they are unjust or unreasonable.
Perhaps a few words on the reasonableness of the provision presently in issue would be appropriate. I can call on some 167 years of history to establish that most persons familiar with military law, the members of several Congresses, and twelve Presidents have tacitly agreed with the principle that retention of thieves in the service is undesirable. Since the first Table of Maximum Punishments was promulgated, the crime of larceny has carried a dishonorable discharge as an appropriate ingredient of the sentence. Even when the amount of property stolen is less than $20 — which by any standard ought to be petty thievery — every President has authorized that form of discharge, Congress has not seen fit to consider it inappropriate, civilian Secretaries of Departments have published circulars advocating its consideration, and most servicemen have supported it wholeheartedly. I would gather from these circumstances that those familiar with the control and discipline of the armed services — and I would characterize them as reasonable men — believe that type of crime seriously affects the efficiency, morale, and discipline of the military forces and that the perpetrators ought to be separated. Therefore, regardless of my personal beliefs, it is hard for me to reach the conclusion that the policy is unreasonable. If times and conditions have changed to the extent that the policy is now undesirable, either the President, under his delegation of power, or Congress should make the change.
Now to a discussion about the use of the Manual by court-martial members'. In this instance, the Services have been put on notice that hereafter use of the Manual will result in reversal. Making the ruling prospective will result in some improvement over the confused situation created by our previous decisions. However, I regret having a helpful aid to miltary courts discarded without any good reason to justify its elimination.
As a commencement point on this issue, I call attention to my opinion in United States v Boswell, 8 USCMA 145, 23 CMR 369, where I mentioned the foot-in-the-door method of approaching the question. Here the door is opened wider, and the civilian system is relied on as the wedge. Obviously in that system the use of supporting authorities by a jury is prohibited, but a long-established method of proceeding in military courts which has received sanction in the law and in this Court should not be changed overnight by judicial fiat because it differs from the civilian practice. A Manual is published as an aid to courts-martial members, and it has been used for that purpose ever since the first one was published. The whole military judicial system has been supported by its helpful assistance. Officers in the military services must be both judges and jurors. An officer detailed as a military judge in a summary court proceeding must know and use the Manual. Presidents of special courts cannot operate without references to its provisions. Nonlawyers are appointed to represent accused in the lower courts, and they would fall into error more often than they do at present if they could not familiarize themselves with its contents. If they must learn the provisions for that purpose, we cannot blank their memories when they serve on courts. Members of general courts-martial have authority to overrule law officers on some questions of law, and they must have a working knowledge of the provisions controlling their authority. In addition, all services give their officers some instruction on military law, and that includes familiarization with both the Code and the Manual. Now the net of all of this is that we cannot expect that members of military courts will be unfamiliar with the Manual, even though jurors are not ordinarily learned in the law, and I am not *414in favor of trying to force military law into the exact image of civilian law in this area. When the reasons for a rule differ, the rule differs and in this field the reasons are poles apart.
I believe this case is a good vehicle to illustrate the folly of disregarding all differences between the military and civilian practices. This accused is granted a rehearing on his sentence, and ostensibly the use of the Manual is used as a makeweight to shore up that result. In the sentence field in military courts, the court-martial members become as the judge in the civilian system. They impose the sentence, and they are entitled to know the laws governing its imposition. If we are going to use the civilian system as our pattern, then we should go all the way in that direction. The source of the law governing his actions on sentence is not hidden from a judge. It is not error for him to look to the statutes for assistance. That is the first place I would expect him to search. It is not improper for him in fixing sentence to consider policies important to the preservation of society. He is not required to blind himself to aids in assessing an appropriate sentence. In short, he is given credit for being able to read and interpret statutes, and I am willing to give court-martial members credit for being able to read and apply the Manual provisions. We are indeed forcing members of military courts to operate in darkness in areas where they must rule if we deny them access to the law that should guide them.
There is less reason for a general court-martial to consult the Manual than there is for special courts-martial to use its provisions. It is not to be overlooked that military courts of all types sometimes hold sessions under adverse circumstances. Libraries, textbooks and decided cases are not always available for research, and in time of conflict a Manual is the only source of help to the members. Special courts are not manned by legally trained personnel, and they will operate under almost impossible conditions if the Manual cannot be used as a guide. If an accused cannot obtain a fair trial in a general court-martial without guidance from a law officer, he surely cannot be afforded one by a special court without help from readily available authorities. Most legislative bodies understand that inferior courts cannot meet the standards of courts of general jurisdiction and more informality is permissible. When Congress set up special courts without requiring the presiding officer to be a lawyer, it must have anticipated that the members could receive assistance on the law and on the regulations governing sentences from some source, and history teaches me that that fountainhead was the Manual. It is my considered judgment that by this decision, we will indeed hurt the trial of cases in the inferior courts, and if they have failed to measure up to our hopes in the past, they will be worse in the future.
There are reforms in military law which are necesary to assure an accused a fair trial, but this one is not essential to that purpose. There are appropriate means of reaching any area where prejudice might possibly be present. In a desertion case, if the court-martial used the Manual and was not informed that the Court had overruled the statement on prolonged absence, it might be presumed that the accused was prejudiced because in that instance the court was possibly furnished with conflicting instructions. But that provision could hardly prejudice an accused who was charged and convicted of robbery. Other illustrations could be multiplied, but they would just prove the point that we should not reverse on appeal without regard to the impact of an error, if any, on the rights of the accused on trial. When we do not individualize cases, we place the Court in the category of the Colonel who reduced all non-commissioned officers in his regiment for the offense of one because in that manner he hoped to deter them all from erring. If the former method of proceeding is inherently so bad as to demand its complete elimination, we should do so forthwith. On the other hand, if by individualized consideration of cases we can avert “injustice or hardship,” there is no valid reason why we should not continue to do so, and *415preserve the system that has long served us well. In this connection, I note that the Court does not feel at all unable to test each case for prejudice until that date after which the use of the Manual is to be forbidden absolutely. I can only conclude, therefore, that by this decision we discard a long-sanctioned — and in my view necessary — • method of proceeding, entirely without regard to the supposed vice therein.,
In concluding this opinion, I point up the fact that the Court has attempted to meet some of the arguments I make in support of my dissent. One or two brief remarks in reply will suffice. The last part of the opinion seems to be foreign to the early development. I am first told, “the great majority of court members are untrained in the law. A treatise on the law in the hands of a nonlawyer creates a situation which is fraught with potential harm, especially when one’s life and liberty hang in the balance.” Then I am informed subsequently:
“. . . How can the special court members intelligently object if they do not know what the law is? Everyday experience and common sense provide the answer. We have already noted that court members are not presumed to be learned in the law. The legal education of a court does not begin when the court is convened and the members sworn. A court member does not learn the complexities of the hearsay rule or the basis for the impeachment of a witness by thumbing through the Manual during the trial, while testimony is being offered or arguments are being made. We are convinced that court members do not object to legal rulings by the president because of a casual perusal of the Manual. If there is to be an informed objection on a legal, as distinguished from a factual issue, it must result instead from prior knowledge of military law — which may have been gained through orientation courses as provided for by paragraph 38 of the Manual — or by previous experience as a court member.”
The reader may take his choice, but for myself I prefer to have a court member refresh rather than rely on his memory. Alluding to the majority’s comment in another place that they “do not believe that Congress intended the President to sit with the court members when they adjudge a sentence in a given ease. . . . the President himself clearly did not expect to be brought into every trial,” I am fairly confident that an objective reading of my opinion will not support a belief that I advocate a theory that the President may sit as a member of every court-martial. If that construction is not reached to erect a strawman who can thereafter be knocked down, then obviously I must be charged with advocating a concept that members of Congress and State legislatures may sit in the lap of a judge and control his sentences. The absurdity of both propositions is apparent for all sentences may be controlled by statutes enacted by those with power to legislate and the presence of a book which contains the law can hardly be equated to the presence of strangers who can actively participate in the secret deliberations. True it is that the Governor of a State does not ordinarily prescribe sentencing policies, but military law has grown up otherwise. One of the prime objections to the Court’s opinion is the adamant refusal to accept the differences between military and civilian law. To illustrate the point, I might ask, in what civilian system does the Chief Executive prescribe procedure and modes of proof in courts, set the limits of punishment for individual offenses and change them at his pleasure, select the particular jurors to hear a case or extend the statute of limitations? I could use other illustrations to magnify the difference, but I need not do so for we are here concerned with the powers of the President to' regulate or legislate in the sentence field. In that area he has reigned supreme during the entire life of our Nation, and I doubt that any serious dispute exists over the constitutionality of the law which clothes him with that authority. Therefore, whether we like the law or not, until it is changed by Congress, it should not be emasculated by us.
I would affirm the decision of the board of review.